 

Exhibit 10.4

 



EXECUTION VERSION

 

 



 

ABL GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

NCI GROUP, INC.,

 

ROBERTSON-CECO II CORPORATION,

 

NCI BUILDING SYSTEMS, INC.,

 

and certain other Domestic Subsidiaries of the Parent,

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent and Administrative Agent

 

dated as of February 8, 2018

 



 

 

 

 

  

Section 1 Defined Terms 2       1.1 Definitions 2 1.2 Other Definitional
Provisions 13       Section 2 Guarantee 13       2.1 Guarantee 13 2.2 Right of
Contribution 15 2.3 No Subrogation 15 2.4 Amendments, etc. with Respect to the
Obligations 16 2.5 Guarantee Absolute and Unconditional 17 2.6 Reinstatement 18
2.7 Payments 18       Section 3 Grant of Security Interest 18       3.1 Grant 18
3.2 Pledged Collateral 19 3.3 Certain Limited Exceptions 19 3.4 Intercreditor
Relations 23       Section 4 Representations and Warranties 23       4.1
Representations and Warranties of Each Guarantor 23 4.2 Representations and
Warranties of Each Grantor 24 4.3 Representations and Warranties of Each Pledgor
27       Section 5 Covenants 29       5.1 Covenants of Each Guarantor 29 5.2
Covenants of Each Grantor 29 5.3 Covenants of Each Pledgor 34       Section 6
Remedial Provisions 38       6.1 Certain Matters Relating to Accounts 38 6.2
Communications with Obligors; Grantors Remain Liable 39 6.3 Pledged Stock 40 6.4
Proceeds to Be Turned Over to the Collateral Agent 41 6.5 Application of
Proceeds 41 6.6 Code and Other Remedies 42 6.7 Registration Rights 43 6.8
Waiver; Deficiency 43

 

i 

 

  

Section 7 The Collateral Agent 44       7.1 Collateral Agent’s Appointment as
Attorney-in-Fact, etc. 44 7.2 Duty of Collateral Agent 46 7.3 Financing
Statements 46 7.4 Authority of Collateral Agent 46 7.5 Right of Inspection 47  
    Section 8 Non-Lender Secured Parties 47       8.1 Rights to Collateral 47
8.2 Appointment of Agent 48 8.3 Waiver of Claims 49 8.4 Designation of
Non-Lender Secured Parties 49       Section 9 Miscellaneous 49       9.1
Amendments in Writing 49 9.2 Notices 50 9.3 No Waiver by Course of Conduct;
Cumulative Remedies 50 9.4 Enforcement Expenses; Indemnification 50 9.5
Successors and Assigns 51 9.6 Set-Off 51 9.7 Counterparts 51 9.8 Severability 51
9.9 Section Headings 52 9.10 Integration 52 9.11 GOVERNING LAW 52 9.12
Submission to Jurisdiction; Waivers 52 9.13 Acknowledgments 53 9.14 WAIVER OF
JURY TRIAL 53 9.15 Additional Granting Parties 53 9.16 Releases 54 9.17 Judgment
55 9.18 Transfer Tax Acknowledgment 56

 

SCHEDULES           Schedule 1 — Notice Addresses of Granting Parties Schedule 2
— Pledged Securities Schedule 3 — Perfection Matters Schedule 4A — Financing
Statements Schedule 4B — Jurisdiction of Organization Schedule 5 — Intellectual
Property Schedule 6 — Commercial Tort Claims Schedule 7 — Letter-of-Credit
Rights       ANNEXES           Annex 1 — Acknowledgement and Consent of Issuers
who are not Granting Parties Annex 2 — Assumption Agreement Annex 3 —
Supplemental Agreement Annex 4   Non-Lender Acknowledgement

 

ii 

 

  

ABL GUARANTEE AND COLLATERAL AGREEMENT

 

ABL GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 8, 2018, made by
NCI GROUP, Inc., a Nevada corporation (as further defined in the Credit
Agreement, “NCI Group”), ROBERTSON-CECO II Corporation, a Delaware corporation
(as further defined in the Credit Agreement, “Robertson”), NCI BUILDING SYSTEMS,
INC., a Delaware corporation (as further defined in the Credit Agreement, the
“Parent”), and certain other Domestic Subsidiaries of the Parent from time to
time party hereto, in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, and together with its successors and assigns
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
below) and administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, waived, supplemented or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
successor agreements, the “Credit Agreement”), among the Parent, NCI Group,
Robertson, the Subsidiary Borrowers from time to time party thereto, the
Collateral Agent, the Administrative Agent, and the other parties from time to
time party thereto, the Lenders have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, the Parent is a member of an affiliated group of companies that
includes the other Granting Parties (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent and
Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, pursuant to the Term Loan Credit Agreement, the lenders party thereto
have severally agreed to make extensions of credit to the Parent upon the terms
and subject to the conditions set forth therein;

 

 1 

 

 

WHEREAS, pursuant to that certain Term Loan Guarantee and Collateral Agreement,
dated as of the date hereof (as amended, waived, supplemented or otherwise
modified from time to time, the “Term Loan Collateral Agreement”), among the
Parent, certain Domestic Subsidiaries (as defined in the Term Loan Credit
Agreement) of the Parent from time to time party thereto (collectively, the
“Term Loan Granting Parties”) and the Term Loan Agent, the Term Loan Granting
Parties have granted a first priority (as defined in the Term Loan Credit
Agreement) Lien to the Term Loan Agent for the benefit of the Term Loan Secured
Parties (as defined herein) on the Term Loan Priority Collateral (as defined
herein) and a second priority Lien for the benefit of the Term Loan Secured
Parties on the ABL Priority Collateral (as defined herein) (subject in each case
to Permitted Liens);

 

WHEREAS, the Collateral Agent and the Term Loan Agent have entered into the
ABL/Term Loan Intercreditor Agreement, acknowledged by the Parent, NCI Group,
Robertson and the other Granting Parties; and

 

WHEREAS, the Collateral Agent and/or one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement, acknowledged by the
Borrowers and the other Granting Parties, and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent, for the benefit of the Secured Parties, as
follows:

 

Section 1

Defined Terms

 

1.1       Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms that are defined in the Code (as
defined below and in effect on the date hereof) are used herein as so defined:
Cash Proceeds, Chattel Paper, Commercial Tort Claims, Documents, Electronic
Chattel Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.

 

(b)       The following terms shall have the following meanings:

 

“ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.

 

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
instrument (as defined in the Code) or Chattel Paper.

 

 2 

 

 

“Additional ABL Agent”: as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Additional ABL Collateral Documents”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional ABL Credit Facility”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Obligations”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Secured Parties”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Agent”: as defined in the ABL/Term Loan Intercreditor Agreement

 

“Additional Credit Facility”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Secured Parties”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Agent”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Collateral Documents”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional Term Obligations”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Term Loan Credit Agreement, any Additional Credit Facility or any Assumed
Indebtedness) on such date.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Agreement”: this ABL Guarantee and Collateral Agreement, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

 3 

 

 

“Applicable Law”: as defined in Subsection 9.8.

 

“Bank Products Provider”: any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, as designated by the Parent in accordance
with Subsection 8.4 hereof (provided that (i) no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Provider with
respect to more than one Credit Facility and (ii) if such Person is not an
Agent, a Lender or an Affiliate thereof, such Person shall have executed and
delivered to the Administrative Agent a Non-Lender Acknowledgement).

 

“Bankruptcy Case”: (i) the Parent, any Borrower or any other Subsidiary of the
Parent commencing any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Parent, any Borrower or any other
Subsidiary of the Parent making a general assignment for the benefit of its
creditors; or (ii) there being commenced against the Parent, any Borrower or any
other Subsidiary of the Parent any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

 

“Borrower Obligations”: with respect to any Borrower, the collective reference
to all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest and fees
accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after (or that would accrue but for) the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans, the Reimbursement Obligations and all other obligations
and liabilities of such Borrower, to the Secured Parties, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, the Loans, the Letters of Credit, this Agreement, the other
Loan Documents, any Hedging Agreement or Permitted Hedging Arrangement entered
into with any Hedging Provider, any Bank Products Agreement entered into with
any Bank Products Provider, any Guarantee Obligation of the Parent, any Borrower
or any other Subsidiary of the Parent as to which any Secured Party is a
beneficiary (including any Management Guarantee entered into with any Management
Credit Provider) or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or a termination of any transaction entered into pursuant to any such Hedging
Agreement or Permitted Hedging Arrangement, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all reasonable fees, expenses and
disbursements of counsel to the Administrative Agent or any other Secured Party
that are required to be paid by such Borrower, pursuant to the terms of the
Credit Agreement or any other Loan Document). With respect to any Guarantor, if
and to the extent, under the Commodity Exchange Act or any rule, regulation or
order of the CFTC (or the application or official interpretation of any
thereof), all or a portion of the guarantee of such Guarantor of, or the grant
by such Guarantor of a security interest for, the obligation (the “Excluded
Borrower Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Borrower Obligations guaranteed by
such Guarantor shall not include any such Excluded Borrower Obligation.

 

 4 

 

 

“Borrowers”: as defined in the preamble hereto.

 

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”: as defined in Section 3; provided that, for purposes of Section 8,
“Collateral” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Collateral Account Bank”: a bank which at all times is the Collateral Agent or
a Lender or an affiliate thereof as selected by the relevant Grantor and
consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) if the ABL/Term Loan Intercreditor Agreement is
then in effect, the ABL Collateral Representative (as defined therein) and the
Term Loan Collateral Representative (as defined therein), (ii) if any Junior
Lien Intercreditor Agreement is then in effect, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is then in effect, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement and the Credit Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $10,000,000.

 

“Commodity Exchange Act”: the Commodity Exchange Act, as in effect from time to
time, or any successor statute.

 

 5 

 

 

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, and all rights of such Grantor thereunder, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.

 

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent or
such Grantor, including, without limitation, any such license agreements that
are material to the business of the Parent and its Restricted Subsidiaries,
taken as a whole, and are listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”: as defined in the recitals hereto (and as further defined in
the Credit Agreement).

 

“Credit Facility”: as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Deposit Account”: any “deposit account” as such term is defined in the Code (as
in effect on the date hereof), now or hereafter maintained by any Grantor, and,
in any event, shall include, but shall not be limited to, all Blocked Accounts,
DDAs and Concentration Accounts.

 

“Discharge of Additional Term Obligations”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Discharge of Term Loan Obligations”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Excluded Assets”: as defined in Subsection 3.3.

 

“Excluded Borrower Obligation”: as defined in the definition of “Borrower
Obligations”.

 

 6 

 

 

“Excluded Parent Obligation”: as defined in the definition of “Parent
Obligations”.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

 

“Granting Parties”: (x) the Parent, (y) the Borrowers and (z) the Subsidiary
Guarantors.

 

“Grantor”: (x) the Parent, (y) the Borrowers and (z) the Subsidiary Guarantors.

 

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2, (ii) the Parent Obligations guaranteed by such Guarantor pursuant to Section
2 and (iii) all obligations and liabilities of such Guarantor that may arise
under or in connection with this Agreement or any other Loan Document to which
such Guarantor is a party, any Hedging Agreement or Permitted Hedging
Arrangement with any Hedging Provider, any Bank Products Agreement with any Bank
Products Provider, any Guarantee Obligation of the Parent, any Borrower or any
other Subsidiary of the Parent as to which any Secured Party is a beneficiary
(including any Management Guarantee entered into with any Management Credit
Provider), or any other document made, delivered or given in connection
therewith, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent or to any other Secured Party that are required to
be paid by such Guarantor pursuant to the terms of this Agreement or any other
Loan Document and interest and fees accruing after (or that would accrue but
for) the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Guarantor,
whether or not a claim for post-filing or post-petition interest or fees is
allowed in such proceeding); provided, that, when referring to the Guarantor
Obligations of any Borrower, such reference shall be a reference solely to a
guaranty of the Obligations of the Parent. With respect to any Guarantor, if and
to the extent, under the Commodity Exchange Act or any rule, regulation or order
of the CFTC (or the application or official interpretation of any thereof), all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for, the obligation (together with the Excluded
Borrower Obligation and the Excluded Parent Obligation, the “Excluded
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (or the analogous term or section in any amended or successor
statute) is or becomes illegal, the Guarantor Obligations of such Guarantor
shall not include any such Excluded Obligation.

 

“Guarantors”: the collective reference to each Granting Party.

 

 7 

 

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement (each as defined in the ABL/Term Loan Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity, credit or equity values
or creditworthiness (including, without limitation, any option with respect to
any of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the Parent in accordance with Subsection
8.4 (provided that (i) no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider with respect to more than one Credit Facility
and (ii) if such Person is not an Agent, a Lender or an Affiliate thereof, such
Person shall have executed and delivered to the Administrative Agent a
Non-Lender Acknowledgement).

 

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $10,000,000 evidencing loans made by such Grantor
to the Parent or any of its Restricted Subsidiaries.

 

“Intercreditor Agreements”: (a) the ABL/Term Loan Intercreditor Agreement, (b)
the Junior Lien Intercreditor Agreement and (c) any Other Intercreditor
Agreement that may be entered into in the future by the Collateral Agent and one
or more Additional Agents and acknowledged by the Borrowers and the other
Granting Parties (each such Intercreditor Agreement as amended, amended and
restated, waived, supplemented or otherwise modified from time to time (subject
to Subsection 9.1)) (in each case, upon and during the effectiveness thereof).

 

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code as in effect on the
date hereof (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and (b)
any Capital Stock excluded from the definition of “Pledged Stock”) and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Securities.

 

“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock.

 

 8 

 

 

“Junior Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Lender”: as defined in the preamble hereto.

 

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents, as designated by the Parent in accordance
with Subsection 8.4 (provided that (i) no Person shall, with respect to any
Management Guarantee, be at any time a Management Credit Provider with respect
to more than one Credit Facility and (ii) if such Person is not an Agent, a
Lender or an Affiliate thereof, such Person shall have executed and delivered to
the Administrative Agent a Non-Lender Acknowledgement).

 

“Non-Lender Acknowledgment”: shall mean an acknowledgment substantially in the
form of Annex 5 hereto (or such other form as reasonably acceptable to the
Administrative Agent and the Borrower Representative), which may be included as
part of any written notice delivered by the Borrower Representative pursuant to
Subsection 11.22(a) of the Credit Agreement, pursuant to which a Person that is
not an Agent, a Lender or an Affiliate thereof (a) appoints the Administrative
Agent as its agent under the Loan Documents and (b) agrees to be bound by the
provisions of Subsection 9.2, Section 10, and Subsections 11.1, 11.12, 11.13,
11.15 and 11.22 of the Credit Agreement as if it were a Lender.

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers, Management Credit Providers and their respective
successors, assigns and transferees.

 

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
its Guarantor Obligations, (ii) in the case of the Parent, the Parent
Obligations and its Guarantor Obligations and (iii) in the case of each other
Guarantor, its Guarantor Obligations.

 

“Parent”: as defined in the preamble hereto.

 

“Parent Obligations”: with respect to the Parent, the collective reference to
all obligations and liabilities of the Parent that may arise under or in
connection with this Agreement or any other Loan Document to which the Parent is
a party, any Hedging Agreement or Permitted Hedging Arrangement entered into
with any Hedging Provider, any Bank Products Agreement entered into with any
Bank Products Provider, any Guarantee Obligation of the Parent, any Borrower or
any other Subsidiary of the Parent as to which any Secured Party is a
beneficiary (including any Management Guarantee entered into with any Management
Credit Provider), or any other document made, delivered or given in connection
therewith, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent or to any other Secured Party that are required to
be paid by the Parent pursuant to the terms of this Agreement or any other Loan
Document and interest and fees accruing after (or that would accrue but for) the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Parent, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding). With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (the “Excluded Parent Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Parent Obligations guaranteed by such Guarantor shall not include
any such Excluded Parent Obligation.

 

 9 

 

 

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Parent or such Grantor, including, without limitation, any
such license agreements that are material to the business of Parent and its
Restricted Subsidiaries, taken as a whole, and are listed on Schedule 5,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

 10 

 

 

“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock of any Subsidiary of such Pledgor required to be pledged by such Pledgor
pursuant to Subsection 7.9 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect, in each case, unless and until such
time as the respective pledge of such Capital Stock under this Agreement is
released in accordance with the terms hereof and of the Credit Agreement;
provided that in no event shall there be pledged, nor shall any Pledgor be
required to pledge, directly or indirectly, (i) more than 65% of any series of
the outstanding Capital Stock (including for these purposes any investment
deemed to be Capital Stock for U.S. tax purposes) of any Foreign Subsidiary,
(ii) any Capital Stock of a Subsidiary of any Foreign Subsidiary, (iii) de
minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee or in a
similar capacity, (iv) any Capital Stock of any not-for-profit Subsidiary, (v)
any Capital Stock of any Excluded Subsidiary (other than, but without limiting
clause (i) above, a Subsidiary described in clause (d) of the definition
thereof), (vi) any margin stock (as defined in Regulation U of the Board as from
time to time in effect and all official rulings and interpretations thereunder
or thereof) and (vii) without duplication, any Excluded Assets.

 

“Pledgor”: (x) the Parent (with respect to Pledged Securities held by the Parent
and all other Pledged Collateral of the Parent), (y) each Borrower (with respect
to Pledged Securities held by such Borrower and all other Pledged Collateral of
Borrower) and (z) each other Granting Party (with respect to Pledged Securities
held by such Granting Party and all other Pledged Collateral of such Granting
Party).

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

 

“Restrictive Agreements”: as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders (including,
without limitation, the Issuing Lenders and the Swingline Lender), (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Specified Asset”: as defined in Subsection 4.2.2.

 

“Term Loan Collateral Agreement”: as defined in the recitals hereto.

 

“Term Loan Obligations”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Term Loan Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Term Loan Secured Parties”: the “Secured Parties” as defined in the Term Loan
Collateral Agreement.

 

 11 

 

 

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Parent or such Grantor,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent or
such Grantor, including, without limitation, any such license agreements that
are material to the business of the Parent and its Restricted Subsidiaries,
taken as a whole, and are listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
in the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.

 

 12 

 

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2       Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)       Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.

 

(d)       All references in this Agreement to any of the property described in
the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

Section 2

 

Guarantee

 

2.1       Guarantee. (a) (i) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the applicable Secured Parties, the prompt and
complete payment and performance by each Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations of such Borrower owed to the applicable Secured Parties, and (ii)
each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the applicable Secured Parties, the prompt and complete payment and performance
by the Parent when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Parent Obligations owed to the applicable
Secured Parties.

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

 

 13 

 

 

(c)       (i) Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder and (ii) each Guarantor agrees that
the Parent Obligations guaranteed by it hereunder may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any other Secured Party hereunder.

 

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until the earliest to occur of (i) the first date on which all of the
Loans, any Reimbursement Obligations and all other Borrower Obligations then due
and owing and the obligations of each Guarantor under the guarantee contained in
this Section 2 then due and owing shall have been satisfied by payment in full
in cash, no Letter of Credit shall be outstanding (except for Letters of Credit
that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lender) and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement any of the Borrowers may be free from any Borrower
Obligations, (ii) as to any Guarantor (other than the Parent), a sale or other
disposition of all the Capital Stock of such Guarantor (other than to the
Parent, a Borrower or a Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Parent, in each case that is permitted under the Credit
Agreement and (iii) as to any Guarantor (other than the Parent), such Guarantor
being or becoming an Excluded Subsidiary.

 

(e)       No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations or
the Parent Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or the Parent Obligations or any payment received or
collected from such Guarantor in respect of any of the Borrower Obligations or
the Parent Obligations), remain liable for the Borrower Obligations of each
Borrower or the Parent Obligations guaranteed by it hereunder up to the maximum
liability of such Guarantor hereunder until the earliest to occur of (i) the
first date on which all the Loans, any Reimbursement Obligations and all other
Borrower Obligations then due and owing are paid in full in cash, no Letter of
Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Lender) and the Commitments are terminated, (ii) as to
any Guarantor (other than the Parent), a sale or other disposition of all of the
Capital Stock of such Guarantor (other than to the Parent, a Borrower or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Guarantor ceases to be a Restricted Subsidiary of the Parent, in each
case that is permitted under the Credit Agreement and (iii) as to any Guarantor
(other than the Parent), such Guarantor being or becoming an Excluded
Subsidiary.

 

 14 

 

 

2.2       Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share (based, to
the maximum extent permitted by law, on the respective Adjusted Net Worth of
each Guarantor on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3       No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations or the Parent
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by any Borrower on
account of the Borrower Obligations or the Parent Obligations are paid in full
in cash, no Letter of Credit shall be outstanding (or shall not have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
each applicable Issuing Lender) and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations or the Parent Obligations shall
not have been paid in full in cash or any Letter of Credit shall remain
outstanding (and shall not have been cash collateralized or otherwise provided
for in a manner reasonably satisfactory to the applicable Issuing Lender) or any
of the Commitments shall remain in effect, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be held as collateral security for all of
the Borrower Obligations and the Parent Obligations (whether matured or
unmatured) guaranteed by such Guarantor and/or then or at any time thereafter
may be applied against any Borrower Obligations or Parent Obligations, in each
case, whether matured or unmatured, in such order as the Administrative Agent
may determine.

 

 15 

 

 

2.4       Amendments, etc. with Respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations or the Parent Obligations made by the
Collateral Agent, the Administrative Agent or any other Secured Party may be
rescinded by the Collateral Agent, the Administrative Agent or such other
Secured Party and any of the Borrower Obligations or the Parent Obligations
continued, and the Borrower Obligations or the Parent Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lender(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations or the Parent Obligations may be
sold, exchanged, waived, surrendered or released. None of the Collateral Agent,
the Administrative Agent and each other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for any of the Borrower Obligations or the Parent Obligations or for
the guarantee contained in this Section 2 or any property subject thereto,
except to the extent required by applicable law.

 

 16 

 

 

2.5       Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations or the Parent
Obligations and notice of or proof of reliance by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; each
of the Borrower Obligations and the Parent Obligations, and any obligation
contained therein, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between any of the
Borrowers and any of the Guarantors, on the one hand, and the Collateral Agent,
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives,
to the maximum extent permitted by applicable law, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Borrowers or any of the other Guarantors with respect to any of the
Borrower Obligations and the Parent Obligations. Each Guarantor understands and
agrees, to the extent permitted by law, that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection. Each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any and all defenses (other than any
claim alleging breach of a contractual provision of any of the Loan Documents)
that it may have arising out of or in connection with any and all of the
following: (a) the validity or enforceability of the Credit Agreement or any
other Loan Document, any of the Borrower Obligations or the Parent Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Collateral Agent,
the Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by any of the Borrowers or the Parent
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange,
non-perfection, taking, or release of Security Collateral, (e) any change in the
structure or existence of any of the Borrowers or the Parent, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the Collateral Agent, the Administrative
Agent or any other Secured Party with respect thereto, including, without
limitation, (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower or the Parent of any assets or their use, or of
the ability to operate its business or a material part thereof, or (iv) any war
(whether or not declared), insurrection, revolution, hostile act, civil strife
or similar events occurring in such jurisdiction which has the same effect as
the events described in clause (i), (ii) or (iii) above (in each of the cases
contemplated in clauses (i) through (iv) above, to the extent occurring or
existing on or at any time after the date of this Agreement), or (h) any other
circumstance whatsoever (other than payment in full in cash of the Borrower
Obligations and the Parent Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of any of the Borrowers or such Guarantor) or any
existence of or reliance on any representation by the Secured Parties that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any of the Borrowers for the Borrower Obligations, or the Parent
for the Parent Obligations, or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Collateral Agent, the Administrative Agent and any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any of the
Borrowers, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or the Parent Obligations
guaranteed by such Guarantor hereunder or any right of offset with respect
thereto, and any failure by the Collateral Agent, the Administrative Agent or
any other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from any Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any of the Borrowers,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent, the Administrative Agent or any other Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

 17 

 

 

2.6       Reinstatement. The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7       Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Subsection 11.2 of the Credit Agreement or such
other address as may be designated in writing by the Administrative Agent to
such Guarantor from time to time in accordance with Subsection 11.2 of the
Credit Agreement.

 

Section 3

 

Grant of Security Interest

 

3.1       Grant. Each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the Collateral of
such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in Subsection
3.3. The term “Collateral”, as to any Grantor, means the following property
(wherever located) now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, except as provided in Subsection 3.3:

 

(a)        all Accounts;

 

(b)       all Money (including all cash);

 

(c)       all Cash Equivalents;

 

(d)       all Chattel Paper;

 

(e)       all Contracts;

 

(f)        all Deposit Accounts;

 

(g)       all Documents;

 

(h)       all Equipment;

 

(i)        all General Intangibles;

 

(j)        all Instruments;

 

(k)       all Intellectual Property;

 

 18 

 

 

(l)        all Inventory;

 

(m)       all Investment Property;

 

(n)       all Letter-of-Credit Rights;

 

(o)       all Fixtures;

 

(p)       all Supporting Obligations;

 

(q)       all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 6 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Subsection 5.2.12);

 

(r)        all books and records relating to the foregoing;

 

(s)       the Collateral Proceeds Account; and

 

(t)       to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2       Pledged Collateral. Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, including any Proceeds thereof,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.

 

3.3       Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Granting Party under or in, and “Collateral” and “Pledged
Collateral” shall not include the following (collectively, the “Excluded
Assets”):

 

(a)       any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than the
Parent, a Subsidiary of the Parent or an Affiliate of any of the foregoing
(collectively, “Restrictive Agreements”) that would otherwise be included in the
Security Collateral (and such Restrictive Agreements shall not be deemed to
constitute a part of the Security Collateral) for so long as, and to the extent
that, the granting of such a security interest pursuant hereto would result in a
breach, default or termination of such Restrictive Agreements (in each case,
except to the extent that, pursuant to the Code and any other applicable law,
the granting of security interests therein can be made without resulting in a
breach, default or termination of such Restrictive Agreements);

 

 19 

 

 

(b)       any Equipment or other property that would otherwise be included in
the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) (A) is subject to a Lien described in Subsection 8.14(d) or
8.14(e) (with respect to a Lien described in Subsection 8.14(d)) of the Credit
Agreement (or any corresponding provision of any Additional Credit Facility (but
in each case only for so long as such Liens are in place)) or (B) is subject to
a Lien described in clause (h) (with respect to Purchase Money Obligations or
Financing Lease Obligations) or (o) (with respect to such Liens described in
such clause (h)) of the definition of “Permitted Liens” in the Term Loan Credit
Agreement (as in effect on the date hereof) (or any corresponding provision of
any Additional Credit Facility) or (y) (A) is subject to any Lien (other than
Liens securing the Obligations, the Term Loan Obligations or any Additional Term
Obligations) described in Subsection 8.14(q) of the Credit Agreement (or any
corresponding provision of any Additional Credit Facility (but in each case only
for so long as such Liens are in place) or (B) is subject to any Lien (other
than Liens securing the Obligations, the Term Loan Obligations or any Additional
Term Obligations ) in respect of Hedging Obligations (as defined in the Term
Loan Credit Agreement (as in effect on the date hereof)) permitted by Subsection
8.6 of the Term Loan Credit Agreement as a “Permitted Lien” pursuant to clause
(h) of the definition thereof in the Term Loan Credit Agreement (as in effect on
the date hereof) (or any corresponding provision of any Additional Credit
Facility), and, in the case of such other property, such other property consists
solely of (i) cash, Cash Equivalents or Temporary Cash Investments, together
with proceeds, dividends and distributions in respect thereof, (ii) any assets
relating to such assets, proceeds, dividends or distributions, or to such
Hedging Obligations (as defined in the Term Loan Credit Agreement (as in effect
on the date hereof)), and/or (iii) any other assets consisting of, relating to
or arising under or in connection with (1) any Hedging Obligations (as defined
in the Term Loan Credit Agreement) or (2) any other agreements, instruments or
documents evidencing or governing any Hedging Obligations (as defined in the
Term Loan Credit Agreement (as in effect on the date hereof)) or to any of the
assets referred to in any of subclauses (i) through (iii) of this subclause
(b)(y);

 

(c)       any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction permitted under Subsection 8.5
of the Credit Agreement (or any corresponding provision of any Additional Credit
Facility) or clause (x) or (xix) of the definition of “Asset Disposition” in the
Term Loan Credit Agreement (as in effect on the date hereof) (or any
corresponding provision of any Additional Credit Facility), or (B) is subject to
any Liens permitted under Subsection 8.14 of the Credit Agreement (or any
corresponding provision of any Additional Credit Facility) or Subsection 8.6 of
the Term Loan Credit Agreement (as in effect on the date hereof) (or any
corresponding provision of any Additional Credit Facility) that, in each case,
relate to property subject to any such Sale and Leaseback Transaction or general
intangibles related thereto (but only for so long as such Liens are in place);
provided that, notwithstanding the foregoing, a security interest of the
Collateral Agent shall attach to any money, securities or other consideration
received by any Grantor as consideration for the sale or other disposition of
such property as and to the extent such consideration would otherwise constitute
Security Collateral;

 

 20 

 

 

(d)       Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)       any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment held in any Deposit Account of the Parent or any of its
Subsidiaries in the nature of a security deposit with respect to obligations for
the benefit of the Parent or any of its Subsidiaries, which must be held for or
returned to the applicable counterparty under applicable law or pursuant to
Contractual Obligations;

 

(f)        any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(g)       any fee interest in owned real property (including Fixtures related
thereto);

 

(h)       any Vehicles and any assets subject to certificate of title;

 

(i)        Letter-of-Credit Rights and Commercial Tort Claims, in each case,
individually with a value of less than $10,000,000;

 

(j)        assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to the
Parent or any of its Subsidiaries as reasonably determined in writing by the
Parent, the Administrative Agent and, to the extent such assets would otherwise
constitute ABL Priority Collateral, the Collateral Agent in good faith (which
determination shall be conclusive), that are excessive in view of the benefits
that would be obtained by the Secured Parties;

 

(k)       those assets over which the granting of security interests in such
assets would be prohibited by contract permitted under the Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (including permitted liens, leases and licenses)
(in each case, after giving effect to the applicable anti-assignment provisions
of the Code, other than proceeds and receivables thereof to the extent that
their assignment is expressly deemed effective under the Code notwithstanding
such prohibitions), or to the extent that such security interests would result
in adverse tax consequences to the Parent or any of its Subsidiaries (as
determined by the Parent in good faith, which determination shall be conclusive)
(it being understood that the Lenders shall not require the Parent or any of its
Subsidiaries to enter into any security agreements or pledge agreements governed
by foreign law);

 

 21 

 

 

(l)        any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), (i) to the extent the security interest in such asset is not
automatically perfected by filings under the Uniform Commercial Code of any
applicable jurisdiction, (ii) other than in the case of Pledged Stock, or
Pledged Notes, to the extent not perfected by being held by the Collateral Agent
or an Additional Agent as agent for the Collateral Agent, (iii) other than DDAs,
Concentration Accounts, the Core Concentration Account and Blocked Accounts (in
each case only to the extent required pursuant to Subsection 4.16 of the Credit
Agreement (or any corresponding provision of any Additional ABL Credit
Facility)), and (iv) other than the Collateral Proceeds Account (to the extent
required pursuant to this Agreement), and any Collateral Proceeds Account under
and as defined in the Term Loan Collateral Agreement (to the extent required
pursuant to the Term Loan Collateral Agreement);

 

(m)       Foreign Intellectual Property;

 

(n)       any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock, or any Equipment or other assets constituting a part thereof;

 

(o)       prior to the Discharge of Term Loan Obligations, any property that
would otherwise constitute Term Loan Priority Collateral but is an Excluded
Asset (as such term is defined in the Term Loan Collateral Agreement); and

 

(p)       any Capital Stock and other securities of a Subsidiary of the Parent
to the extent that the pledge of or grant of any other Lien on such Capital
Stock and other securities for the benefit of any holders of securities results
in the Parent or any of its Restricted Subsidiaries being required to file
separate financial statements for such Subsidiary with the Securities and
Exchange Commission (or any other governmental authority) pursuant to either
Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any other law,
rule or regulation as in effect from time to time, but only to the extent
necessary to not be subject to such requirement; and

 

(q)       any Goods in which a security interest is not perfected by filing a
financing statement in the applicable Grantor’s jurisdiction of organization.

 

 22 

 

 

3.4       Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Subsections 3.1 and 3.2 shall (a) with respect to all Security Collateral
constituting Term Loan Priority Collateral (x) prior to the Discharge of Term
Loan Obligations, be subject and subordinate to the Liens granted to the Term
Loan Agent for the benefit of the Term Loan Secured Parties to secure the Term
Loan Obligations pursuant to the Term Loan Collateral Agreement and (y) prior to
the Discharge of Additional Term Obligations, be subject and subordinate to the
Liens granted to any Additional Term Loan Agent for the benefit of the holders
of the Additional Term Obligations to secure the Additional Term Obligations
pursuant to any Additional Term Loan Collateral Documents as and to the extent
provided for therein, and (b) with respect to all Security Collateral, prior to
the Discharge of Additional ABL Obligations, be pari passu and equal in priority
to the Liens granted to any Additional ABL Agent for the benefit of the holders
of the applicable Additional ABL Obligations to secure such Additional ABL
Obligations pursuant to the applicable Additional ABL Collateral Documents
(except, in the case of this clause (b), as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby). Each of the Collateral Agent and the
Administrative Agent acknowledges and agrees that the relative priority of the
Liens granted to the Collateral Agent, the Term Loan Agent and any Additional
Agent shall be determined solely pursuant to the applicable Intercreditor
Agreements, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
applicable Intercreditor Agreements. In the event of any conflict between the
terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control as among (i) the Collateral
Agent, the Term Loan Agent and any Additional Agent, in the case of the ABL/Term
Loan Intercreditor Agreement, (ii) the Collateral Agent and Additional ABL
Agent, in the case of the Junior Lien Intercreditor Agreement, and (iii) the
Collateral Agent and any other secured creditor (or agent therefor) party
thereto, in the case of any Other Intercreditor Agreement. In the event of any
such conflict, each Grantor may act (or omit to act) in accordance with such
Intercreditor Agreement, and shall not be in breach, violation or default of its
obligations hereunder by reason of doing so. Notwithstanding any other provision
hereof, (x) for so long as Term Loan Obligations or any Additional Term
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral constituting Term Loan Priority
Collateral shall be satisfied by causing such Term Loan Priority Collateral to
be delivered to the Term Loan Agent or the applicable Term Loan Collateral
Representative (as defined in the ABL/Term Loan Intercreditor Agreement) to be
held in accordance with the ABL/Term Loan Intercreditor Agreement and (y) for so
long as any Additional Term Obligations remain outstanding, any obligation
hereunder to deliver to the Collateral Agent any Security Collateral shall be
satisfied by causing such Security Collateral to be delivered to the applicable
Collateral Representative or any Additional ABL Agent to be held in accordance
with the applicable Intercreditor Agreement.

 

Section 4

 

Representations and Warranties

 

4.1       Representations and Warranties of Each Guarantor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Guarantor (other than the Borrowers)
hereby represents and warrants to the Collateral Agent and each other Secured
Party that the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, on the Closing Date and thereafter, to the
extent such representations and warranties are required to be true and correct
for any applicable Extension of Credit pursuant to Section 6 of the Credit
Agreement, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Parent’s
knowledge shall, for the purposes of this Subsection 4.1, be deemed to be a
reference to such Guarantor’s knowledge.

 

 23 

 

 

4.2       Representations and Warranties of Each Grantor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement to make their respective extensions of credit to the Borrowers
under the Credit Agreement following the Closing Date, each Grantor hereby
represents and warrants to the Collateral Agent and each other Secured Party (on
the Closing Date and thereafter solely to the extent such representations and
warranties are required to be true and correct for such Extension of Credit
pursuant to Subsection 6.2 of the Credit Agreement) that, in each case after
giving effect to the Transactions:

 

4.2.1    Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Subsection 8.14 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens securing Indebtedness. As of the Closing Date, except as set forth
on Schedule 3, to the knowledge of such Grantor (x) in the case of the ABL
Priority Collateral, no currently effective financing statement or other similar
public notice with respect to any Lien securing Indebtedness on all or any part
of such Grantor’s ABL Priority Collateral is on file or of record in any public
office in the United States of America, any state, territory or dependency
thereof or the District of Columbia and (y) in the case of the Term Loan
Priority Collateral, no currently effective financing statement or other similar
public notice with respect to any Lien securing Indebtedness on all or any part
of such Grantor’s Term Loan Priority Collateral is on file or of record in any
public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except, in each case, such as
have been filed in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are permitted by the Credit Agreement
(including, without limitation, Subsection 8.14 thereof) or any other Loan
Document or for which termination statements will be delivered on the Closing
Date.

 

4.2.2    Perfected First Priority Liens. (a) This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

 24 

 

 

(b)       Except with regard to (i) Liens (if any) on Specified Assets and (ii)
any rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents upon the earlier of such Filing or the delivery to and
continuing possession by the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of all Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession, and upon the obtaining and maintenance of “control” (as described in
the Code) by the Collateral Agent, the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with any
applicable Intercreditor Agreement of all Deposit Accounts, all Blocked
Accounts, the Collateral Proceeds Account, all Electronic Chattel Paper and all
Letter-of-Credit Rights a security interest in which is perfected by “control”
(in the case of Deposit Accounts and Blocked Accounts to the extent required
under Subsection 4.16 of the Credit Agreement (or any corresponding provision of
any Additional ABL Credit Facility)) and in the case of Commercial Tort Actions
(other than such Commercial Tort Actions listed on Schedule 6 on the date of
this Agreement), upon the taking of the actions required by Subsection 5.2.12,
the Liens created pursuant to this Agreement will constitute valid Liens on and
(to the extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness, in each case other than Liens permitted by the Credit Agreement
(including Permitted Liens) (and subject to any applicable Intercreditor
Agreement), and enforceable as such as against all other Persons other than
Ordinary Course Transferees, except to the extent that the recording of an
assignment or other transfer of title to the Collateral Agent, the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent (in
accordance with the applicable Intercreditor Agreement) or the recording of
other applicable documents in the United States Patent and Trademark Office or
United States Copyright Office may be necessary for perfection or
enforceability, and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing. As used in this Subsection 4.2.2(b), the following terms shall
have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

 25 

 

 

(1)       Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction or by the filing and acceptance of intellectual
property security agreements in the United States Patent and Trademark Office or
(b) such Patents, Patent Licenses, Trademarks and Trademark Licenses are not,
individually or in the aggregate, material to the business of the Parent and its
Subsidiaries, taken as a whole;

 

(2)       Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the United States Copyright Office or (b) the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon;

 

(3)       Collateral for which the perfection of Liens thereon requires filings
in or other actions under the laws of jurisdictions outside of the United States
of America, any State, territory or dependency thereof or the District of
Columbia;

 

(4)       goods included in Collateral received by any Person from any Grantor
for “sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction, to
the extent of claims of creditors of such Person;

 

(5)       Fixtures, Vehicles, any other assets subject to certificates of title,
and Money and Cash Equivalents (other than Cash Equivalents constituting
Investment Property to the extent a security interest therein is perfected by
the filing of a financing statement under the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction);

 

(6)       Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or to a Blocked Account;

 

(7)       Contracts, Accounts or receivables subject to the Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq.);

 

(8)       uncertificated securities, to the extent Liens thereon cannot be
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction; and

 

(9)        securities held with an intermediary (as such phrase is defined in
the Convention on the Law Applicable to Certain Rights in Respect of Securities
held with an Intermediary as in effect in the United States) to the extent that
the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction is not applicable to the perfection of Liens thereon.

 

 26 

 

 

4.2.3    Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.

 

4.2.4    [Reserved].

 

4.2.5    Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP.
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor. Such Grantor has not given any account
debtor any deduction in respect of the amount due under any such Account, except
in the ordinary course of business or as such Grantor may otherwise advise the
Administrative Agent in writing.

 

4.2.6    Patents, Copyrights and Trademarks. Schedule 5 lists all Trademarks,
Copyrights and Patents, in each case, material to the business of the Parent and
its Restricted Subsidiaries, taken as a whole, and registered in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and owned by such Grantor in its own name as of the date hereof, and
all Trademark Licenses, all Copyright Licenses and all Patent Licenses, in each
case, material to the business of the Parent and its Restricted Subsidiaries,
taken as a whole (including, without limitation, Trademark Licenses for
registered Trademarks, Copyright Licenses for registered Copyrights and Patent
Licenses for registered Patents, in each case, material to the business of the
Parent and its Restricted Subsidiaries, taken as a whole, but excluding licenses
to commercially available “off-the-shelf” software), owned by such Grantor in
its own name as of the date hereof, in each case, that is solely United States
Intellectual Property.

 

4.3       Representations and Warranties of Each Pledgor. To induce the
Administrative Agent, the Collateral Agent, and the Lenders to enter into the
Credit Agreement and to make their respective extensions of credit to the
Borrowers under the Credit Agreement following the Closing Date, each Pledgor
hereby represents and warrants to the Collateral Agent and each other Secured
Party (on the Closing Date and thereafter solely to the extent such
representations and warranties are required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement) that:

 

4.3.1    Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
as of the Closing Date such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

 27 

 

 

4.3.2    [Reserved].

 

4.3.3    Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens permitted by the Credit Agreement (including
Permitted Liens).

 

4.3.4    Upon the delivery to the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created by this Agreement in such Pledged Securities constituting certificated
securities, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the Term
Loan Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor to the extent provided in and governed by the Code,
in each case subject to Liens permitted by the Credit Agreement (including
Permitted Liens) (and any applicable Intercreditor Agreement), and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.5    Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the Financing Statements or of financing statements
delivered pursuant to Subsection 7.9 of the Credit Agreement in the relevant
jurisdiction and (y) (to the extent a security interest in uncertificated
securities may be perfected by the obtaining and maintenance of “control” (as
described in the Code)) the obtaining and maintenance of “control” (as described
in the Code) by the Collateral Agent, the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent (or their respective agents
appointed for purposes of perfection), as applicable, in accordance with the
applicable Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the Term Loan Agent, the applicable
Collateral Representative and any Additional Agent) security interest in such
Pledged Securities constituting uncertificated securities to the extent provided
in and governed by the Code, enforceable in accordance with its terms against
all creditors of such Pledgor and any persons purporting to purchase such
Pledged Securities from such Pledgor, to the extent provided in and governed by
the Code, in each case subject to Liens permitted by the Credit Agreement
(including Permitted Liens) (and any applicable Intercreditor Agreement), and
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights’ generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing.

 

 28 

 

 

4.3.6    Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit Rights
not constituting Excluded Assets owned by any Grantor on the date hereof.

 

Section 5

 

Covenants

 

5.1       Covenants of Each Guarantor. Each Guarantor (other than the Borrowers)
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Lender) and the Commitments shall have terminated, (ii)
as to any such Guarantor (other than the Parent), a sale or other disposition of
all the Capital Stock of such Guarantor (other than to the Parent, a Borrower or
a Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Guarantor ceases to be a Restricted Subsidiary of the Parent, in each
case that is permitted under the Credit Agreement or (iii) as to any such
Guarantor (other than the Parent), such Guarantor being or becoming an Excluded
Subsidiary, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Restricted Subsidiaries.

 

5.2       Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans,
any Reimbursement Obligations and all other Obligations then due and owing shall
have been paid in full in cash, no Letter of Credit shall be outstanding (except
for Letters of Credit that have been cash collateralized or otherwise provided
for in a manner reasonably satisfactory to the applicable Issuing Lender) and
the Commitments shall have terminated, (ii) as to any such Grantor (other than
the Parent), a sale or other disposition of all the Capital Stock of such
Grantor (other than to the Parent, a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Grantor ceases to be a
Restricted Subsidiary of the Parent, in each case that is permitted under the
Credit Agreement or (iii) as to any such Grantor (other than the Parent), such
Grantor being or becoming an Excluded Subsidiary:

 

 29 

 

 

 

5.2.1    Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, such
Instrument or Chattel Paper shall be promptly delivered to the Collateral Agent,
the Term Loan Agent, the applicable Collateral Representative, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
duly indorsed in a manner reasonably satisfactory to the Collateral Agent, the
Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
to be held as Collateral pursuant to this Agreement. Such Grantor shall not
permit any other Person to possess any such Collateral at any time other than in
connection with any sale or other disposition of such Collateral in a
transaction permitted by the Credit Agreement or as contemplated by the
Intercreditor Agreements.

 

5.2.2    [Reserved].

 

5.2.3    Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that the failure
to do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4    Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall use commercially reasonable efforts to maintain the security
interest created by this Agreement in such Grantor’s Collateral as a perfected
security interest as and to the extent described in Subsection 4.2.2 and to
defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)       Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s ABL
Priority Collateral and such other reports in connection with such Grantor’s ABL
Priority Collateral as the Collateral Agent may reasonably request in writing,
all in reasonable detail.

 

 30 

 

 

(c)       At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) as in effect from time to time
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Loan Document, neither the Parent nor any other Grantor will be
required to (v) take any action in any jurisdiction other than the United States
of America, or required by the laws of any such non-U.S. jurisdiction, or enter
into any security agreement or pledge agreement governed by the laws of any such
non-U.S. jurisdiction, in order to create any security interests (or other
Liens) in assets located or titled outside of the United States of America or to
perfect any security interests (or other Liens) in any Collateral, (w) deliver
control agreements with respect to, or confer perfection by “control” over, any
deposit accounts, bank or securities account or other Collateral, except (A) as
required by Subsection 4.16 of the Credit Agreement (or any corresponding
provision of any Additional ABL Credit Facility) and (B) in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement), (x)
take any action in order to perfect any security interests in any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts or securities accounts) (except, in each case, (A)
as required by Subsection 4.16 of the Credit Agreement (or any corresponding
provision of any Additional ABL Credit Facility) and (B) to the extent
consisting of proceeds perfected automatically or by the filing of a financing
statement under the Uniform Commercial Code of any applicable jurisdiction or,
in the case of Pledged Stock or Pledged Notes, by being held by the Collateral
Agent or any Additional Agent as agent for the Collateral Agent), (y) deliver
landlord lien waivers, estoppels or collateral access letters or (z) file any
fixture filing with respect to any security interest in Fixtures affixed to or
attached to any real property constituting Excluded Assets.

 

(d)       The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

5.2.5     Changes in Name, Jurisdiction of Organization, etc. Such Grantor will
give prompt written notice to the Collateral Agent of any change in its name,
legal form or jurisdiction of organization (whether by merger or otherwise) (and
in any event within 30 days of such change); provided that, promptly thereafter
such Grantor shall deliver to the Collateral Agent all additional financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor.
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.

 

 31 

 

 

5.2.6    [Reserved].

 

5.2.7    Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection 6.3(c)
or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8    Accounts Receivable. (a) With respect to Accounts Receivable
constituting ABL Priority Collateral, such Grantor will not, other than in the
ordinary course of business or as permitted by the Loan Documents, (i) grant any
extension of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Accounts Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any such Accounts Receivable, (iv) allow any credit or discount
whatsoever on any such Accounts Receivable, (v) amend, supplement or modify any
such Accounts Receivable, unless such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting ABL Priority Collateral taken as a whole or (vi)
evidence any Accounts Receivable by an Instrument as Chattel Paper.

 

(b)       Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable constituting ABL Priority Collateral that disputes the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Accounts Receivable constituting ABL Priority Collateral.

 

5.2.9    Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records in all material
respects of its Collateral, including, without limitation, a record of all
payments received and all credits granted with respect to such Collateral;
provided that with respect to the Term Loan Priority Collateral, the
satisfactory maintenance of such records shall be determined in good faith by
such Grantor or the Borrower.

 

 32 

 

 

5.2.10   Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, the Borrower Representative will notify the Collateral Agent of any
acquisition by the Grantors of (i) any registration of any United States
Copyright, Patent or Trademark, in each case, material to the business of the
Parent and its Restricted Subsidiaries, taken as a whole, or (ii) any exclusive
rights under a United States Copyright License, Patent License or Trademark
License, in each case, material to the business of the Parent and its Restricted
Subsidiaries, taken as a whole, constituting Collateral, and each applicable
Grantor shall take such actions as may be reasonably requested by the Collateral
Agent (but only to the extent such actions are within such Grantor’s control) to
perfect the security interest granted to the Collateral Agent and the other
Secured Parties therein, to the extent provided herein in respect of any United
States Copyright, Patent or Trademark constituting Collateral, by (x) the
execution and delivery of an amendment or supplement to this Agreement (or
amendments to any such agreement previously executed or delivered by such
Grantor) and/or (y) the making of appropriate filings (I) of financing
statements under the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction and/or (II) in the United States Patent and
Trademark Office, or with respect to Copyrights and Copyright Licenses, the
United States Copyright Office).

 

5.2.11  [Reserved].

 

5.2.12  Commercial Tort Actions. All Commercial Tort Actions of each Grantor in
existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 6 hereto. Concurrently with the delivery of
the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, the Borrower Representative will notify the Collateral Agent of any
acquisition by the Grantors of any Commercial Tort Action and describe the
details thereof, and each applicable Grantor shall take such actions as may be
reasonably requested by the Collateral Agent to grant to the Collateral Agent a
security interest in such Commercial Tort Action and in the proceeds thereof,
all upon and subject to the terms of this Agreement..

 

5.2.13  Deposit Accounts; Etc. Such Grantor shall take, or refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no breach of Subsection 4.16 of the Credit Agreement is
caused by the failure to take such action or to refrain from taking such action
by such Grantor or any of its Subsidiaries.

 

5.2.14  Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of the Parent and its Restricted
Subsidiaries, taken as a whole, use commercially reasonable efforts not to cease
the use of any of such Trademarks or fail to maintain the level of the quality
of products sold and services rendered under any of such Trademarks at a level
at least substantially consistent with the quality of such products and services
as of the date hereof, and shall use commercially reasonable efforts to take all
steps reasonably necessary to ensure that licensees of such Trademarks use such
consistent standards of quality, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.15  Protection of Intellectual Property. Subject to and except as permitted
by the Credit Agreement, such Grantor shall use commercially reasonable efforts
not to do any act or omit to do any act whereby any of the Intellectual Property
that is material to the business of the Parent and its Restricted Subsidiaries,
taken as a whole, may lapse, expire, or become abandoned, or unenforceable, in
each case, except as would not reasonably be expected to have a Material Adverse
Effect.

 

 33 

 

 

5.2.16  Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any Grantor not constituting Excluded Assets acquired
following the Closing Date and constituting ABL Priority Collateral, such
Grantor shall use its commercially reasonable efforts to promptly obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with Section
5-114(c) of the Code.

 

5.3       Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earlier to occur of (i) the Loans, any Reimbursement
Obligations and all other Obligations then due and owing shall have been paid in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to each applicable Issuing Lender) and the Commitments
shall have terminated, (ii) as to any Pledgor (other than the Parent), a sale or
other disposition of all the Capital Stock of such Pledgor (other than to the
Parent, a Borrower or a Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Pledgor ceases to be a Restricted
Subsidiary of the Parent, in each case that is permitted under the Credit
Agreement or (iii) as to any Pledgor (other than the Parent), such Pledgor being
or becoming an Excluded Subsidiary:

 

 34 

 

 

 

5.3.1    Additional Shares. If such Pledgor shall, as a result of its ownership
of its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same in trust for the Collateral Agent
and the other Secured Parties and deliver the same forthwith to the Collateral
Agent (who will hold the same on behalf of the Secured Parties) or the Term Loan
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, in the
exact form received, duly indorsed by such Pledgor to the Collateral Agent, the
Term Loan Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, the Term
Loan Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations
(subject to Subsection 3.3 and provided that in no event shall there be pledged,
nor shall any Pledgor be required to pledge, more than 65% of any series of
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement). If an Event of Default shall have occurred and be
continuing, any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Subsidiary of the Parent in accordance with the Credit Agreement) shall
be paid over to the Collateral Agent, the Term Loan Agent, any applicable
Collateral Representative, or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement to be held by the Collateral Agent,
the Term Loan Agent, any applicable Collateral Representative, or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement
subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, to be held by the Collateral Agent, the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations, in
each case except as otherwise provided by the applicable Intercreditor
Agreement. If any sums of money or property so paid or distributed in respect of
the Pledged Stock shall be received by such Pledgor, such Pledgor shall, until
such money or property is paid or delivered to the Collateral Agent, the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Pledgor, as additional collateral security for the Obligations.

 

 35 

 

 

5.3.2    [Reserved].

 

5.3.3    Pledged Notes. (a) Each Pledgor party hereto as of the date of this
Agreement shall deliver to the Collateral Agent or the Term Loan Agent, in
accordance with the ABL/Term Loan Intercreditor Agreement, all Pledged Notes
then held by such Granting Party, endorsed in blank or, at the request of the
Collateral Agent, endorsed in blank or, at the request of the Collateral Agent,
endorsed to the Collateral Agent or the Term Loan Agent, in accordance with the
ABL/Term Loan Intercreditor Agreement, within 90 days following the date of this
Agreement, plus any extensions granted by the Collateral Agent or the Term Loan
Agent, as applicable, in its sole discretion.

 

(b)       Each Pledgor which becomes a party hereto after the Closing Date
pursuant to Subsection 9.15 shall deliver to the Collateral Agent, the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with each applicable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor, endorsed in blank or, at the request of
the Collateral Agent, endorsed to the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with each applicable Intercreditor Agreement. Furthermore, within 10
Business Days (or such longer period as may be agreed by the Collateral Agent in
its sole discretion) after any Pledgor obtains a Pledged Note, such Pledgor
shall cause such Pledged Note to be delivered to the Collateral Agent, the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
in blank or, at the request of the Collateral Agent, the Term Loan Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, endorsed to the
Collateral Agent, the Term Loan Agent, any applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement.

 

 36 

 

 

5.3.4    Maintenance of Security Interest. (a) Such Pledgor shall use
commercially reasonable efforts to defend the security interest created by this
Agreement in such Pledgor’s Pledged Collateral against the claims and demands of
all Persons whomsoever. At any time and from time to time, upon the written
request of the Collateral Agent and at the sole expense of such Pledgor, such
Pledgor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted by such Pledgor; provided
that notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the Parent nor any other Pledgor will be required to (v) take
any action in any jurisdiction other than the United States of America, or
required by the laws of any such non-U.S. jurisdiction or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except (A) as required
by Subsection 4.16 of the Credit Agreement (or any corresponding provision of
any Additional ABL Credit Facility) and (B) in the case of Security Collateral
that constitutes Capital Stock or Pledged Notes in certificated form, delivering
such Capital Stock or Pledged Notes to the Collateral Agent (or another Person
as required under any Intercreditor Agreement), (x) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) (except (A) as required by Subsection 4.16 of the Credit
Agreement (or any corresponding provision of any Additional ABL Credit Facility)
and (B) in each case, to the extent consisting of proceeds perfected
automatically or by the filing of a financing statement under the Uniform
Commercial Code of any applicable jurisdiction or, in the case of Pledged Stock
or Pledged Notes, by being held by the Collateral Agent or an Additional Agent
as agent for the Collateral Agent), (y) deliver landlord lien waivers, estoppels
or collateral access letters or (z) file any fixture filing with respect to any
security interest in Fixtures affixed to or attached to any real property
constituting Excluded Assets.

 

(b)       The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

 37 

 

 

Section 6

 

Remedial Provisions

 

6.1       Certain Matters Relating to Accounts. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
subject to any applicable Intercreditor Agreement, the Collateral Agent shall
have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, subject to any applicable Intercreditor Agreement, upon the Collateral
Agent’s reasonable request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts Receivable constituting Collateral.

 

(b)       The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable constituting Collateral and the Collateral Agent
may curtail or terminate said authority at any time, without limiting the
Collateral Agent’s rights under Subsection 4.16 of the Credit Agreement, after
the occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to any applicable
Intercreditor Agreement. If required by the Collateral Agent at any time,
without limiting the Collateral Agent’s rights under Subsection 4.16 of the
Credit Agreement, after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement, any Proceeds constituting payments or other
cash proceeds of Accounts Receivable constituting Collateral, when collected by
such Grantor, (i) shall be forthwith (and, in any event, within 2 Business Days
of receipt by such Grantor) deposited in, or otherwise transferred by such
Grantor to, the Collateral Proceeds Account, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Subsection 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Collateral Agent and the other Secured Parties) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default
specified in Subsection 9.1(a) of the Credit Agreement has occurred and is
continuing, subject to any applicable Intercreditor Agreement, at the Collateral
Agent’s election, each of the Collateral Agent and the Administrative Agent may
apply all or any part of the funds on deposit in the Collateral Proceeds Account
established by the relevant Grantor to the payment of the Obligations of such
Grantor then due and owing, such application to be made as set forth in
Subsection 6.5. So long as no Event of Default has occurred and is continuing,
the funds on deposit in the Collateral Proceeds Account shall be remitted as
provided in Subsection 6.1(d).

 

 38 

 

 

(c)       At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, subject to each applicable Intercreditor Agreement, at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent copies or,
if required by the Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such Grantor’s
Accounts Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts related thereto.

 

(d)       So long as no Event of Default has occurred and is continuing, subject
to each applicable Intercreditor Agreement, the Collateral Agent shall instruct
the Collateral Account Bank to promptly remit any funds on deposit in each
Grantor’s Collateral Proceeds Account to a Blocked Account of such Grantor or
any other account designated by such Grantor. In the event that an Event of
Default has occurred and is continuing, subject to each applicable Intercreditor
Agreement, the Collateral Agent, at its option, may require that each Collateral
Proceeds Account of each Grantor be established at the Collateral Agent or at
another institution reasonably acceptable to the Collateral Agent. Subject to
Subsection 4.16 of the Credit Agreement, each Grantor shall have the right, at
any time and from time to time, to withdraw such of its own funds from its own
Blocked Accounts, and to maintain such balances in its Blocked Accounts, as it
shall deem to be necessary or desirable.

 

6.2       Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to each
applicable Intercreditor Agreement, communicate with obligors under the Accounts
Receivable constituting Security Collateral and parties to the Contracts (in
each case, to the extent constituting Collateral) to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts
Receivable or Contracts.

 

(b)       Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to each applicable
Intercreditor Agreement, each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

 39 

 

 

(c)       Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3       Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given notice to the relevant
Pledgor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive all
cash dividends and distributions paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes and to exercise all voting and
corporate rights with respect to the Pledged Stock.

 

(b)       Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged Stock
and make application thereof to the Obligations of the relevant Pledgor as
provided in the Credit Agreement consistent with Subsection 6.5, and (ii) any or
all of the Pledged Stock shall be registered in the name of the Collateral Agent
or its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by the relevant Pledgor or the
Collateral Agent, of any right, privilege or option pertaining to such Pledged
Stock, and in connection therewith, the right to deposit and deliver any and all
of the Pledged Stock with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent may reasonably determine), all without liability to the maximum extent
permitted by applicable law (other than for its gross negligence or willful
misconduct) except to account for property actually received by it, but the
Collateral Agent shall have no duty, to any Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing, provided that the Collateral Agent shall not exercise any
voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in Subsection 6.6
other than in accordance with Subsection 6.6.

 

(c)       Each Pledgor hereby authorizes and instructs each Issuer or maker of
any Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

 40 

 

 

6.4       Proceeds to Be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Security Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties hereto, or the Term Loan
Agent and the other Term Loan Secured Parties or any Additional Agent and the
other applicable Additional Secured Parties (as defined in the applicable
Intercreditor Agreement), or the applicable Collateral Representative, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Collateral Agent, or the
Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the terms of the applicable Intercreditor
Agreement, in the exact form received by such Grantor (duly indorsed by such
Grantor to the Collateral Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of each applicable Intercreditor Agreement, if required). All Proceeds of
Security Collateral received by the Collateral Agent hereunder shall be held by
the Collateral Agent in the relevant Collateral Proceeds Account maintained
under its sole dominion and control, subject to each applicable Intercreditor
Agreement. All Proceeds of Security Collateral while held by the Collateral
Agent in such Collateral Proceeds Account (or by the relevant Grantor in trust
for the Collateral Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in Subsection 6.5 and
each applicable Intercreditor Agreement.

 

6.5       Application of Proceeds. It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Security Collateral received by the Collateral Agent (whether from the
relevant Granting Party or otherwise) shall be held by the Collateral Agent for
the benefit of the Secured Parties as collateral security for the Obligations of
the relevant Granting Party (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole discretion of the Collateral Agent, subject
to each applicable Intercreditor Agreement, be applied by the Collateral Agent
against the Obligations of the relevant Granting Party then due and owing in the
order of priority set forth in Subsection 10.15 of the Credit Agreement.

 

 41 

 

 

6.6       Code and Other Remedies. Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Collateral
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Code and under any other applicable law and in equity. Without
limiting the generality of the foregoing, to the extent permitted by applicable
law and subject to each applicable Intercreditor Agreement, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law and subject to each applicable
Intercreditor Agreement, the Collateral Agent or any other Secured Party shall
have the right, upon any such sale or sales, to purchase the whole or any part
of the Security Collateral so sold, free of any right or equity of redemption in
such Granting Party, which right or equity is hereby waived and released. Each
Granting Party further agrees, at the Collateral Agent’s request (subject to
each applicable Intercreditor Agreement), to assemble the Security Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Granting Party’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Subsection 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Security Collateral or in any way relating to
the Security Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant Granting Party then due and owing, in the order of priority
specified in Subsection 6.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the repossession, retention or sale of the Security
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of any of the Collateral Agent or
such other Secured Party, and (ii) if any notice of a proposed sale or other
disposition of Security Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

 42 

 

 

6.7       Registration Rights. (a) Subject to each applicable Intercreditor
Agreement, if the Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the Collateral Agent, necessary or advisable to register such Pledged Stock,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its reasonable best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of not
more than one year from the date of the first public offering of such Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the reasonable opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Such Pledgor agrees to
use its reasonable best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all states and the
District of Columbia that the Collateral Agent shall reasonably designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) that will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b)       Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)       Such Pledgor agrees to use its reasonable best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of such Pledged Stock pursuant to this Subsection 6.7 valid
and binding and in compliance with any and all other applicable Requirements of
Law. Such Pledgor further agrees that a breach of any of the covenants contained
in this Subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants (except for a defense that no Event
of Default has occurred or is continuing under the Credit Agreement).

 

6.8       Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting Party and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

 43 

 

 

Section 7

 

The Collateral Agent

 

7.1       Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Granting Party hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be reasonably necessary or desirable to
accomplish the purposes of this Agreement to the extent permitted by applicable
law, provided that the Collateral Agent agrees not to exercise such power except
upon the occurrence and during the continuance of any Event of Default, and in
accordance with and subject to each applicable Intercreditor Agreement. Without
limiting the generality of the foregoing, at any time when an Event of Default
has occurred and is continuing (in each case to the extent permitted by
applicable law and subject to each applicable Intercreditor Agreement), (x) each
Pledgor hereby gives the Collateral Agent the power and right, on behalf of such
Pledgor, without notice or assent by such Pledgor, to execute, in connection
with any sale provided for in Subsection 6.6 or 6.7, any endorsements,
assessments or other instruments of conveyance or transfer with respect to such
Pledgor’s Pledged Collateral, and (y) each Grantor hereby gives the Collateral
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)        in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)       in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby consents to the non-exclusive royalty free use by the Collateral
Agent of any Copyright, Patent or Trademark owned by such Grantor included in
the Collateral for the purposes of disposing of any Collateral;

 

(iii)       pay or discharge taxes and Liens, other than Liens permitted under
this Agreement or the other Loan Documents, levied or placed on the Collateral
of such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and

 

 44 

 

 

(iv)       (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor; (C)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)       The reasonable expenses of the Collateral Agent incurred in connection
with actions undertaken as provided in this Subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Credit
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent to the date reimbursed by the relevant Granting Party, shall be payable by
such Granting Party to the Collateral Agent on demand.

 

(c)       Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

 45 

 

 

7.2       Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Security Collateral and shall
not impose any duty upon the Collateral Agent or any other Secured Party to
exercise any such powers. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

7.3       Financing Statements. Pursuant to any applicable law, each Granting
Party authorizes the Collateral Agent to file or record financing statements and
other filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including,
without limitation, the collateral description “all personal property” or “all
assets” or words of similar meaning in any such financing statements. The
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant Granting Party of any financing or continuation statement filed by it,
provided that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

 

7.4       Authority of Collateral Agent. Each Granting Party acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any amendment, supplement or other modification of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

 46 

 

 

7.5       Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have reasonable access during normal business hours
to all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement). Notwithstanding anything to
the contrary in this Subsection 7.5, no Grantor will be required to disclose or
permit the inspection or discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Collateral Agent or any
other Secured Party (or their respective representatives) is prohibited by any
Requirement of Law or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

 

Section 8

 

Non-Lender Secured Parties

 

8.1       Rights to Collateral. (a) The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following: (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Credit Agreement) or to direct the
Collateral Agent to do the same, including, without limitation, the right to (A)
enforce any Liens or sell or otherwise foreclose on any portion of the
Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or (C)
release any Granting Party under this Agreement or release any Collateral from
the Liens of any Security Document or consent to or otherwise approve any such
release; (ii) demand, accept or obtain any Lien on any Collateral (except for
Liens arising under, and subject to the terms of, this Agreement); (iii) vote in
any Bankruptcy Case or similar proceeding in respect of the Parent, any Borrower
or any of the Parent’s other Subsidiaries (any such proceeding, for purposes of
this clause (a), a “Bankruptcy”) with respect to, or take any other actions
concerning the Collateral; (iv) receive any proceeds from any sale, transfer or
other disposition of any of the Collateral (except in accordance with this
Agreement); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders or Agents seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

 47 

 

 

(b)       Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction. The Non-Lender Secured
Parties by their acceptance of the benefits of this Agreement and the other
Security Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral. Whether or not a Bankruptcy Case has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to any sale or other
disposition of any property, business or assets of the Parent, any Borrower or
any of the Parent’s other Subsidiaries and the release of any or all of the
Collateral from the Liens of any Security Document in connection therewith.

 

(c)       Notwithstanding any provision of this Subsection 8.1, the Non-Lender
Secured Parties shall be entitled subject to each applicable Intercreditor
Agreement to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into the
Intercreditor Agreements on its behalf.

 

(d)       Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees that the Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations, the Parent
Obligations and/or the Guarantor Obligations, and may release any Granting Party
from its Obligations hereunder, all without any liability or obligation (except
as may be otherwise expressly provided herein) to the Non-Lender Secured
Parties.

 

8.2       Appointment of Agent. Each Non-Lender Secured Party, by its acceptance
of the benefits of this Agreement and the other Security Documents, shall be
deemed irrevocably to make, constitute and appoint the Collateral Agent, as
agent under the Credit Agreement (and all officers, employees or agents
designated by the Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the Collateral Agent shall have the
right, with power of substitution for the Non-Lender Secured Parties and in each
such Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the Collateral Agent as the agent and attorney-in-fact of the Non-Lender
Secured Parties for the purposes set forth herein is coupled with an interest
and is irrevocable. It is understood and agreed that the Collateral Agent has
appointed the Administrative Agent as its agent for purposes of perfecting
certain of the security interests created hereunder and for otherwise carrying
out certain of its obligations hereunder.

 

 48 

 

 

8.3       Waiver of Claims. To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including, without limitation, any such exercise described in
Subsection 8.1(b)), except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person. To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of the Parent, any
Subsidiary of the Parent, any Non-Lender Secured Party or any other Person or to
take any other action or forbear from doing so whatsoever with regard to the
Collateral or any part thereof, except for any such action or failure to act
that constitutes willful misconduct or gross negligence of such Person.

 

8.4       Designation of Non-Lender Secured Parties. The Parent may from time to
time designate a Person as a “Bank Products Provider,” a “Hedging Provider” or a
“Management Credit Provider” hereunder by written notice to the Collateral
Agent. Upon being so designated by the Parent, such Bank Products Provider,
Hedging Provider or Management Credit Provider (as the case may be) shall be a
Non-Lender Secured Party for the purposes of this Agreement for as long as so
designated by the Parent; provided that, at the time of the Parent’s designation
of such Non-Lender Secured Party, the obligations of the relevant Grantor under
the applicable Hedging Agreement, Bank Products Agreement or Management
Guarantee (as the case may be) have not been designated as Term Loan
Obligations, Additional ABL Obligations or Additional Term Obligations.

 

Section 9

Miscellaneous

 

9.1       Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Parent and any Non-Lender Secured Party (and such Non-Lender Secured Party
has been designated in writing by the Parent to the Collateral Agent for
purposes of this sentence, for so long as so designated), no such waiver,
amendment, supplement or modification shall amend, modify or waive Subsection
6.5 (or the definition of “Non-Lender Secured Party” or “Secured Party” to the
extent relating thereto) if such waiver, amendment, supplement or modification
would directly and adversely affect a Non-Lender Secured Party without the
written consent of such affected Non-Lender Secured Party. For the avoidance of
doubt, it is understood and agreed that any amendment, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Subsection 9.1.

 

 49 

 

 

9.2       Notices. All notices, requests and demands to or upon the
Administrative Agent, the Collateral Agent or any Granting Party hereunder shall
be effected in the manner provided for in Subsection 11.2 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1, unless and until such Guarantor shall change such address by
notice to the Collateral Agent and the Administrative Agent given in accordance
with Subsection 11.2 of the Credit Agreement.

 

9.3       No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4       Enforcement Expenses; Indemnification. (a) Each Guarantor jointly and
severally agrees to pay or reimburse each Secured Party and the Collateral Agent
for all their respective reasonable costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement against such Guarantor
and the other Loan Documents to which such Guarantor is a party, including,
without limitation, the reasonable fees and disbursements of counsel to the
Collateral Agent and the Administrative Agent, in each case, to the extent any
Borrower would be required to do so pursuant to Subsection 11.5 of the Credit
Agreement.

 

(b)       Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Borrowers would be required to do
so pursuant to Subsection 11.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

 50 

 

 

(c)       The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

9.5       Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns.

 

9.6       Set-Off. Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Guarantor or any other
Granting Party, any such notice being expressly waived by each Granting Party,
to the extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default under Subsection 9.1(a) of the Credit
Agreement so long as any amount remains unpaid after it becomes due and payable
by such Guarantor hereunder, to set-off and appropriate and apply against any
such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.8       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

 

 51 

 

 

9.9       Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

9.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12     Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the Collateral Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations (in which case any
party shall be entitled to assert any claim or defense, including any claim or
defense that this Subsection 9.12 would otherwise require to be asserted in a
legal action or proceeding in a New York Court), or to enforce a judgment or
other court order in favor of the Administrative Agent or the Collateral Agent,
(ii) any party from bringing any legal action or proceeding in any jurisdiction
for the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this Subsection 9.12(a)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding;

 

 52 

 

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.

 

9.13     Acknowledgments.

 

Each Guarantor hereby acknowledges that:

 

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)       none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

9.14     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.15     Additional Granting Parties. Each new Domestic Subsidiary of the Parent
that is required to become a party to this Agreement pursuant to Subsection
7.9(a) of the Credit Agreement shall become a Granting Party for all purposes of
this Agreement upon execution and delivery by such Domestic Subsidiary of an
Assumption Agreement substantially in the form of Annex 2 hereto. Each existing
Granting Party that is required to become a Pledgor with respect to Capital
Stock of any new Subsidiary of the Parent pursuant to Subsection 7.9(a) or
7.9(b)(i) of the Credit Agreement shall become a Pledgor with respect thereto
upon execution and delivery by such Granting Party of a Supplemental Agreement
substantially in the form of Annex 3 hereto.

 

 53 

 

 

9.16     Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations (other than any Obligations owing to a Non-Lender
Secured Party) then due and owing shall have been paid in full, the Commitments
have been terminated and no Letters of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Lender), all
Security Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent, the Administrative
Agent and each Granting Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Granting Parties. At the request and
sole expense of any Granting Party following any such termination, the
Collateral Agent and the Administrative Agent shall deliver to such Granting
Party (subject to Subsection 7.2, without recourse and without representation or
warranty) any Security Collateral held by the Collateral Agent hereunder, and
execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, as any Granting Party
shall reasonably request to evidence such termination.

 

(b)       Upon any sale or other disposition of Security Collateral permitted by
the Credit Agreement (other than any sale or disposition to another Grantor),
the Lien pursuant to this Agreement on such sold or disposed of Security
Collateral shall be automatically released. In connection with a sale or other
disposition of all the Capital Stock of any Granting Party (other than to
another Grantor) or any other transaction or occurrence as a result of which any
Granting Party ceases to be a Restricted Subsidiary of the Parent, or a sale or
other disposition of Security Collateral (other than a sale or disposition to
another Grantor) permitted under the Credit Agreement, the Administrative Agent
and the Collateral Agent shall, upon receipt from the Parent of a written
request for the release of such Granting Party from its Guarantee or the release
of the Security Collateral subject to such sale, disposition or other
transaction, identifying such Granting Party or the relevant Security Collateral
together with a certification by the Parent stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, execute and
deliver to the Parent or the relevant Granting Party (subject to Subsection 7.2,
without recourse and without representation or warranty), at the sole cost and
expense of such Granting Party, any Security Collateral of such relevant
Granting Party held by the Collateral Agent, or the Security Collateral subject
to such sale or disposition (as applicable), and, at the sole cost and expense
of such Granting Party, execute, acknowledge and deliver to such Granting Party
such releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as the
Parent or such Granting Party shall reasonably request (x) to evidence or effect
the release of such Granting Party from its Guarantee (if any) and of the Liens
created hereby (if any) on such Granting Party’s Security Collateral or (y) to
evidence the release of the Security Collateral subject to such sale or
disposition.

 

 54 

 

 

(c)       Upon any transaction or occurrence as a result of which any Granting
Party (other than the Parent) ceases to be a Restricted Subsidiary of the
Borrower that is permitted under the Credit Agreement, or any such Granting
Party being or becoming an Excluded Subsidiary, the Lien pursuant to this
Agreement on all Security Collateral of such Granting Party (if any) shall be
automatically released, and the Guarantee (if any) of such Granting Party, and
all obligations of such Granting Party hereunder, shall terminate, all without
delivery of any instrument or performance of any act by any party, and the
Administrative Agent and the Collateral Agent shall, upon the request of the
Parent or such Granting Party, deliver to the Parent or such Granting Party
(subject to Subsection 7.2, without recourse and without representation or
warranty) any Security Collateral of such Granting Party held by the Collateral
Agent hereunder and the Collateral Agent and the Administrative Agent shall
execute, acknowledge and deliver to the Parent or such Granting Party (at the
sole cost and expense of the Parent or such Granting Party) all releases,
instruments or other documents (including without limitation UCC termination
statements) and do or cause to be done all other acts, necessary or reasonably
desirable for the release of such Granting Party from its Guarantee (if any) or
the Liens created hereby (if any) on such Granting Party’s Security Collateral,
as applicable, as the Parent or such Granting Party may reasonably request.

 

(d)       Upon (i) any Security Collateral being or becoming an Excluded Asset
or (ii) any other release of Security Collateral approved, authorized or
ratified by the Lenders pursuant to Subsection 10.8(b)(A)(iv) of the Credit
Agreement, the Lien pursuant to this Agreement on such Security Collateral shall
be automatically released. At the request and sole expense of any Granting
Party, the Administrative Agent and the Collateral Agent shall deliver such
Security Collateral (if held by the Collateral Agent) to such Granting Party and
the Collateral Agent and the Administrative Agent shall execute, acknowledge and
deliver to such Granting Party such releases, instruments or other documents
(including without limitation UCC termination statements), and do or cause to be
done all other acts, as such Granting Party shall reasonably request to evidence
such release.

 

(e)       So long as no Event of Default has occurred and is continuing, the
Collateral Agent and the Administrative Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with Subsection
6.5.

 

(f)       The Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.

 

9.17      Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent or the
Collateral Agent could purchase the first currency with such other currency on
the Business Day preceding the day on which final judgment is given.

 

 55 

 

 

(b)       The obligations of any Guarantor in respect of this Agreement to the
Administrative Agent and the Collateral Agent, for the benefit of each holder of
Obligations, shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such
holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent
and the Collateral Agent of any sum adjudged to be so due in the judgment
currency, the Administrative Agent and the Collateral Agent may in accordance
with normal banking procedures purchase the original currency with the judgment
currency; if the amount of the original currency so purchased is less than the
sum originally due to such holder in the original currency, such Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent and the Collateral Agent for the benefit of
such holder, against such loss, and if the amount of the original currency so
purchased exceeds the sum originally due to the Administrative Agent and the
Collateral Agent, the Administrative Agent and the Collateral Agent agree to
remit to the Parent, such excess. This covenant shall survive the termination of
this Agreement and payment of the Obligations and all other amounts payable
hereunder.

 

9.18     Transfer Tax Acknowledgment. Each party hereto acknowledges that the
shares delivered hereunder are being transferred to and deposited with the
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this
Subsection 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.

 

[Remainder of page left blank intentionally; Signature pages to follow.]

 

 56 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  NCI Group, INC.           By: /s/ Mark E. Johnson     Name: Mark E. Johnson  
  Title:   Executive Vice President, Chief Financial Officer and Treasurer      
    ROBERTSON-CECO II CORPORATION           By: /s/ Mark E. Johnson     Name:
Mark E. Johnson     Title: Executive Vice President, Chief Financial Officer and
Treasurer           NCI BUILDING SYSTEMS, INC.           By: /s/ Mark E. Johnson
    Name: Mark E. Johnson     Title: Executive Vice President, Chief Financial
Officer and Treasurer           STEELBUILDING.COM, LLC           By: /s/ Mark E.
Johnson     Name: Mark E. Johnson     Title: Executive Vice President, Chief
Financial Officer and Treasurer           CENTRIA           By: /s/ Mark E.
Johnson     Name: Mark E. Johnson     Title: Executive Vice President, Chief
Financial Officer and Treasurer

 

[Signature Pages to NCI ABL Guarantee and Collateral Agreement]

 

 

 

 

  CENTRIA, inc.           By: /s/ Mark E. Johnson     Name: Mark E. Johnson    
Title: Executive Vice President, Chief Financial Officer and Treasurer          
CENTRIA sERVICES GROUP, LLC           By: /s/ Mark E. Johnson     Name: Mark E.
Johnson     Title: Executive Vice President, Chief Financial Officer and
Treasurer

 

[Signature Pages to NCI ABL Guarantee and Collateral Agreement]

 

 

 

  

  Acknowledged and Agreed to as of the date hereof by:           WELLS FARGO
BANK, NATIONAL ASSOCIATION,   as Collateral Agent and Administrative Agent      
    By: Matt Mouledous   Name: Matt Mouledous   Title: Vice President

 

[Signature Pages to NCI ABL Guarantee and Collateral Agreement]

 

 

 

  

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the ABL Guarantee and
Collateral Agreement, dated as of February 8, 2018 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by NCI GROUP, INC., ROBERTSON-CECO II CORPORATION, NCI BUILDING
SYSTEMS, INC. and the other Granting Parties party thereto in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and Administrative Agent.
The undersigned agrees for the benefit of the Collateral Agent, the
Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

  [NAME OF ISSUER]           By:       Name: [__________________]     Title:
[_______________]           Address for Notices:           [__________________]

 

* This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

 

 

  

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [_______ __], 20[_], made by
[______________________________], a [______________] corporation ([each an]
[the] “Additional Granting Party”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, the “Collateral Agent”) and
as administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, NCI BUILDING SYSTEMS, INC., a Delaware corporation (together with its
successors and assigns, the “Parent”), NCI GROUP, INC., a Nevada corporation
(together with its successors and assigns, “NCI Group”), ROBERTSON-CECO II
CORPORATION, a Delaware corporation (together with its successors and assigns,
“Robertson”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), the Administrative Agent, the Collateral
Agent, and the other parties party thereto are parties to an ABL Credit
Agreement, dated as of February 8, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Parent, NCI Group,
Robertson and certain of the Parent’s other Domestic Subsidiaries are, or are to
become, parties to the ABL Guarantee and Collateral Agreement, dated as of
February 8, 2018 (as amended, supplemented, waived or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), in favor of the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties;

 

WHEREAS, [the] [each] Additional Granting Party is a member of an affiliated
group of companies that includes the Borrowers and each other Granting Party;
the proceeds of the extensions of credit under the Credit Agreement will be used
in part to enable the Borrowers to make valuable transfers to one or more of the
other Granting Parties (including such Additional Granting Party) in connection
with the operation of their respective businesses; and the Borrowers and the
other Granting Parties (including such Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including [each] such
Additional Granting Party) will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the] [each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, [the] [each] Additional Granting Party has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee
and Collateral Agreement;

 

 

 

 

Annex 2

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.       Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, [the] [each] Additional Granting Party, as provided in
Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a [Guarantor]
[, Grantor and Pledgor] [and Grantor] [and Pledgor]1 and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor]2 thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules [____________] to the Guarantee
and Collateral Agreement, and such Schedules are hereby amended and modified to
include such information. [The][Each] Additional Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Granting Party, in its capacities as a Guarantor [, Grantor and
Pledgor] [and Grantor] [and Pledgor],3 contained in Section 4 of the Guarantee
and Collateral Agreement is true and correct in all material respects on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date. Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Subsection 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Subsection
3.3 of the Guarantee and Collateral Agreement].

 

2.       GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 



 



1Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

2Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

3Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

 

 

  

Annex 2

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTING PARTY]         By:       Name:     Title:        
Acknowledged and Agreed to as of the date hereof by:         [●]       as
Collateral Agent and Administrative Agent         By:       Name:     Title:

 

 

 

  

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 201[_], made by
[______________________________], a [______________] corporation (the
“Additional Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, NCI BUILDING SYSTEMS, INC., a Delaware corporation (together with its
successors and assigns, the “Parent”), NCI GROUP, INC., a Nevada corporation
(together with its successors and assigns, “NCI Group”), ROBERTSON-CECO II
CORPORATION, a Delaware corporation (together with its successors and assigns,
“Robertson”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), the Administrative Agent, the Collateral
Agent, and the other parties party thereto are parties to an ABL Credit
Agreement, dated as of February 8, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Parent, NCI Group,
Robertson and certain of the Parent’s other Domestic Subsidiaries are, or are to
become, parties to the ABL Guarantee and Collateral Agreement, dated as of
February 8, 2018 (as amended, supplemented, waived or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), in favor of the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

 

 

 

Annex 3

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.       Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in Subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Additional Pledgor listed in Annex 1 hereto and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Guarantee and Collateral Agreement, as a Pledgor thereunder. The information set
forth in Annex 1 hereto is hereby added to the information set forth in Schedule
2 to the Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information. The Additional Pledgor hereby
represents and warrants that each of the representations and warranties of such
Additional Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of
the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Supplemental
Agreement) as if made on and as of such date. The Additional Pledgor hereby
undertakes each of the covenants, in its capacity as a Pledgor, contained in
Subsection 5.3 of the Guarantee and Collateral Agreement. The Additional Pledgor
hereby grants, as and to the same extent as provided in the Guarantee and
Collateral Agreement, to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in all of the Pledged Collateral of such
Additional Pledgor now owned or at any time hereafter acquired by such Pledgor,
and any Proceeds thereof, except as provided in Subsection 3.3 of the Guarantee
and Collateral Agreement. The Additional Pledgor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplemental Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms.

 

2.       GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

 

  

Annex 3

Page 3

  

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL PLEDGOR]         By:       Name:     Title:         Acknowledged
and Agreed to as of the date hereof by:         [●]       as Collateral Agent
and Administrative Agent         By:       Name:     Title:

 

 

 

  

ANNEX 4

 

Non-lender Acknowledgement

 

NON-LENDER Acknowledgement, dated as of [_________ __], [____] by [ ] (the
“Non-Lender”). Reference is made to the ABL Guarantee and Collateral Agreement,
dated as of February 8, 2018 (as amended, supplemented, waived or otherwise
modified from time to time, the “ABL Guarantee and Collateral Agreement”), made
by the Guarantors (as defined therein) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent. All capitalized terms not defined herein shall
have the meanings ascribed to them in the ABL Guarantee and Collateral Agreement
or the Credit Agreement (as defined in the ABL Guarantee and Collateral
Agreement), as applicable.

 

WHEREAS, the Non-Lender is not an Agent, a Lender or an Affiliate thereof; and

 

WHEREAS, the Non-Lender wishes to (a) appoint the Administrative Agent as its
agent under the Loan Documents and (b) agree to be bound by the provisions of
Subsection 9.2, Section 10, and Subsections 11.1, 11.12, 11.13, 11.15 and 11.22
of the Credit Agreement as if it were a Lender.

 

NOW, THEREFORE, IT IS AGREED:

 

1. The Non-Lender hereby appoints the Administrative Agent as its agent under
the Loan Documents and agrees to be bound by the provisions of Subsection 9.2,
Section 10, and Subsections 11.1, 11.12, 11.13, 11.15 and 11.22 of the Credit
Agreement as if it were a Lender.

 

[Signature page follows]

 

 

 

  

IN WITNESS WHEREOF, the undersigned has caused this Non-Lender Acknowledgment to
be duly executed and delivered as of the date first above written.

 

  [Non-Lender]         By:     Name:     Title:  

 

 

 